Matter of Kelsey (2017 NY Slip Op 01359)





Matter of Kelsey


2017 NY Slip Op 01359


Decided on February 22, 2017


Appellate Division, Second Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
JOSEPH J. MALTESE, JJ.


2016-09799

[*1]In the Matter of Michael N. Kelsey, admitted as Michael Norman Kelsey, an attorney and counselor-at-law. Grievance Committee for the Ninth Judicial District, petitioner; Michael N. Kelsey, respondent. (Attorney Registration No. 4736690)

MOTION by the Grievance Committee for the Ninth Judicial District to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon his conviction of a felony. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 7, 2009, under the name Michael Norman Kelsey.

Gary L. Casella, White Plains, NY (Forrest Strauss of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On May 12, 2016, the respondent was found guilty in the County Court, St. Lawrence County, after a jury trial, of the following crimes: (1) sexual abuse in the first degree, a class D felony, in violation of Penal Law § 130.65(2); (2) attempted sexual abuse in the first degree, a class E felony, in violation of Penal Law §§ 110.00 and 130.65(2); (3) forcible touching, a class A misdemeanor, in violation of Penal Law § 130.52; and (4) endangering the welfare of a child, a class A misdemeanor, in violation of Penal Law § 260.10(1) (two counts). The Grievance Committee for the Ninth Judicial District now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon his felony conviction. Although the respondent was duly served, he has neither opposed the instant motion, nor interposed any response thereto.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon his conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law is granted, pursuant to Judiciary Law § 90(4)(b), to reflect the respondent's automatic disbarment as of May 12, 2016.
ENG, P.J., RIVERA, DILLON, BALKIN and MALTESE, JJ., concur.
ORDERED that the petitioner's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Michael N. Kelsey, admitted as Michael Norman Kelsey, is disbarred, effective May 12, 2016, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Michael N. Kelsey, admitted as Michael Norman Kelsey, shall comply with the rules governing the conduct of disbarred and suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Michael N. Kelsey, admitted as Michael Norman Kelsey, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
ORDERED that if the respondent, Michael N. Kelsey, admitted as Michael Norman Kelsey, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court